Citation Nr: 1752606	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial PTSD rating in excess of 50 percent prior to February 13, 2017, and a rating in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2001 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and May 2013 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

Of note, the Veteran's prior representative has withdrawn representation.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's diabetes is due to or the result of his active service, due to his service-connected PTSD, or aggravated by his service-connected PTSD.

2.  Prior to February 13, 2017, the Veteran's service-connected PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or worse.
 
3.  The Veteran's PTSD has not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a rating in excess of 50 percent prior to February 13, 2017, and in excess of 70 percent after February 13, 2017, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, Social Security Administration records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but he declined to do so.    

The Veteran was also provided with VA examinations in October 2010, January 2014, and February 2017, and the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like diabetes mellitus, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran asserts that his PTSD caused him to overeat resulting in weight gain, which led to his development of diabetes.  It is undisputed that the Veteran has a current diagnosis of diabetes mellitus, type II and is currently service-connected for PTSD.  As such, the next question is whether there is medical nexus establishing a connection between the Veteran's PTSD and diabetes in order for his secondary service connection claim for diabetes to be granted.  However, that is not the case here.

At a January 2014 VA examination, the examiner reviewed the Veteran's claims file and determined that the Veteran's diabetes was less likely than not proximately due to, or the result of, his service-connected PTSD.  The examiner noted that the Veteran's military records revealed that the Veteran had significant weight problems in the military to the point he did not meet military standards of weight for his established height.  In service, the Veteran's weight was as high as 300 pounds without him having a diagnosis or symptomatology of PTSD.  In fact, the examiner noted that the Veteran weighed nearly 300 pounds prior to ever deploying to Afghanistan, which is where the Veteran experienced his PTSD stressors.

The Board acknowledges that in a letter signed September 2011 by Dr. S.K., who performed a psychiatric evaluation of the Veteran, he stated that the Veteran's emotional eating, weight gain and subsequent health concerns were at least as likely as not to be related to PTSD from his active military service.  However, this opinion was based on the Veteran reporting eating in response to strong negative emotions and having gained approximately 125 pounds and developed diabetes only after his active duty military service.  Dr. S.K. did not indicate his having reviewed or considered the Veteran's service treatment records which evidence a contradictory history of weight and over-eating than the Veteran reported to Dr. S.K.  As such, this opinion is considered to have been based on an inaccurate factual premise which undermines the probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.).

To the extent that the Veteran believes that his diabetes is related to his service-connected PTSD, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability, or symptoms of a disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Veteran's statements that his weight gain began after he had PTSD are contradicted by the Veteran's own service treatment records.  The Board affords more weight to the consistent reports in the service treatment records that show the Veteran was highly overweight prior to when he states his weight issues began.  

The opinion of the January 2014 VA examiner is supported by a rationale that thoroughly considers the medical evidence of record, including the Veteran's service treatment records and relevant medical literature.  The Board finds this opinion credible and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly affords greater probative weight to this opinion than to the September 2011 opinion of Dr. S.K. which as noted is based on an inaccurate factual premise. 

As such, service connection on a secondary basis for diabetes is not warranted.

Furthermore, the Veteran's service treatment records do not contain any complaints, treatment, or diagnosis for diabetes.  At his March 2006 separation assessment, diabetes was not noted among the health problems the Veteran was found to have at separation.

The record contains no evidence establishing the Veteran's diabetes was diagnosed in active service, within one year of active service, or is due to an event or injury during his active service.  Moreover, the Veteran's medical treatment records after his separation show that he was not diagnosed with diabetes until 2011, approximately five years after leaving active service.

As such, service connection on a direct basis or presumptive basis is also not warranted.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for diabetes is denied.  

III. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran was granted service connection for his PTSD in a May 2013 rating decision, and was initially rated at 50 percent effective May 15, 2008, the date he filed his claim for entitlement to service connection for PTSD.  In a February 2017 rating decision, the Veteran was granted a 70 percent rating effecting February 13, 2017.  The Veteran disagrees with the assigned ratings and asserts he is entitled to higher ratings.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms
as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the Veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the Veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994). The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.

The evidence of record does not establish occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to February 13, 2017, and does not show total occupational and social impairment at any time during the appeal period.

The Veteran first received a PTSD diagnosis at a VA mental health consult in April 2008.  At that time, the Veteran reported working full-time, but indicated that he had experienced difficulties in the work place on account of trouble with relationships.  The Veteran was married with three children and reported having difficulties with verbal anger which had caused a strain on his marriage since leaving the military.  He reported having difficulty establishing relationships, intrusive thoughts, symptoms of avoidance, and persistent difficulty sleeping.  He stated he had problems with anger and had punched holes in walls, as recently as three weeks prior to the consult.  He also reported being easily irritated.  Mental status examination showed irritation with quiet speech of normal rhythm and flow.  No looseness of association or flight of ideas was noted.  The Veteran was oriented as to date, time, place, and person.  He reported difficulties with concentration.  Mood was irritable with constricted affect.  His insight and judgment were fair.  A GAF score of 55 was provided, which is suggestive of moderate psychiatric symptomatology.      

In July 2008, VA mental health treatment records show that the Veteran reported having lost his job and had problems with anger that had impacted him at work and at home.  He appeared to have adequate hygiene, a constricted affect, an irritable mood, a logical thought process, and reported no suicidal or homicidal ideations.  He was fully oriented with adequate judgment, but had poor memory and attention, poor concentration, and poor insight.
The Veteran submitted written statements in 2008 and 2009 (May 23, 2008 claim, October 14, 2008 Statement in Support of Claim, October 29, 2009 letter) where he stated that since returning from the war, he experienced episodes of PTSD symptoms that prevented him from caring for himself and his family.  He stated that when he would get stressed, the thoughts in his head would become violent.  He had become verbally abusive to his family members and was having trouble focusing.  He indicated that it was negatively affecting his relationships with his wife and children.

2009 VA mental health treatment records reported the Veteran enrolled in automotive technology school and had relationships with his spouse, children, cousin, and mother, although strained.  His mood remained irritable, and his memory, concentration, and judgment were good.  He never reported delusions or suicidal or homicidal ideations.  He reported intense sleep disturbances.  In May 2009, the Veteran was given a GAF score of 71.

The Veteran was afforded a VA examination in October 2010.  He reported that he lived with his wife of eight years and their three children.  He had difficulty holding jobs because of conflicts with co-workers and superiors, in which he would become verbally angry, but not violent.  He reported having fleeting suicidal thoughts, but had not been acutely suicidal.  He stated that he had become increasingly socially isolated and had difficulty with irritability, anxiety, and concentration due to his emotional stress.  The Veteran reported that he was attending school on a full time basis.  He was having difficulty concentrating on his course work but was up to date with his classes.  The examiner indicated that the Veteran had difficulty establishing personal relationships, was oriented in all spheres, had good memory function and speech, had mood ranging from sad to irritable, and had good insight and judgment.  The examiner opined that the Veteran would be able to perform work from a mental health point of view, but would work best by himself due to quickly becoming irritable, agitated, and withdrawn.  The Veteran was assessed with a GAF of 55.  The examiner indicated that the Veteran's PTSD resulted in impairment in his social and occupational functioning and that he experienced persistent symptoms of increased arousal as manifested by difficulty falling asleep, difficulty remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance, and exaggerated startle response.

The Veteran's wife submitted a written statement dated March 2011, which corroborated his reports of being short-tempered since returning from Afghanistan and lashing out at his family.  She stated that both their relationship and his relationship with their kids were suffering because of his irritability.

In May 2011, the Veteran underwent a private psychological evaluation with Dr. S.K., licensed clinical psychologist.  Dr. S.K. interviewed the Veteran, observed his behavior, reviewed the available record and had the Veteran complete a number of tests measuring intellect and psychiatric factors.  On interview, the Veteran reported putting a lot of effort into an aviation mechanics program in hopes of finding a job.  He had recently worked shortly at a part-time job subsequent to completing an automotive mechanical school, but left that job to enroll in his current course after having problems with co-workers.  Dr. S.K. opined that the Veteran would be likely to succeed career-wise if he received adequate psychological support.  He also stated that the Veteran had strong ties to his family and was motivated by them.  Based on his examination, Dr. S.K. assessed the Veteran with a GAF of 50.  He opined that the Veteran was experiencing severe PTSD that was complex in nature.  

In a written lay statement dated August 2011, the Veteran repeated having trouble controlling his temper and mood, especially at a job or in school, and would act out when he was frustrated.  He reported having to leave his automotive mechanic program after getting so angry that he punched a lift and scared the instructor.  He also reported having trouble remembering things without writing them down or telling his wife to remind him and he would bring his wife to appointments so he would not forget anything.

In a letter signed September 2011, Dr. S.K. suggested that the Veteran's level of impairment was at 70 under Diagnostic Code 9411, as evidenced by: impaired ability to succeed in school because of impulsive behavior and dissociative episodes, impaired ability to relate to his wife and children, and psychological distress including emotional and cognitive dissociation, depression, and panic symptoms.

The Veteran submitted another lay statement in April 2013 stating that his relationship with his wife was getting even worse and he felt like he was on the verge of losing his family.

2012 through 2013 VA treatment records show the Veteran was assigned GAF scores of 60 in November 2012, 55 in April 2013, and 50 in May 2013.  2014 VA psychotherapy treatment records showed that the Veteran reported that he had been asked to take a week of leave from his job as a security guard when his supervisor voiced concerns about his irritability.  The Veteran then decided to take a three-month leave of absence from his work to address his stress tolerance which was keeping him from being his best at work.  His wife had been appointed his care-giver and attended appointments with him.  He never had suicidal or homicidal ideations, had good memory, insight, and judgment, and appeared well-groomed with adequate hygiene and normal speech.

In April 2014, written lay statements were submitted by A.L., the Veteran's most recent supervisor; M.H., the Veteran's recent co-worker; G.H., the Veteran's supervisor from previous employment in early 2013; G.H., the Veteran's co-worker from previous employment in early 2013; the Veteran's spouse; and the Veteran's mother.  A.L. stated that the Veteran had to leave his school security guard employment due to physical limitations causing pain in his legs in February 2014, but that he had been hardworking and likeable.  A.L. made no mention of the Veteran's irritability.  M.H. stated the Veteran would sometimes zone out and she would call his name to make him snap back and she also recalled him having to be told to walk away from altercations when he got angry with kids at the school.  G.H. and G.H. both reported the Veteran having had a short fuse and not being very good with people, including other employees and customers.  His spouse reported being up with the Veteran at night because of his nightmares.  She stated he was always angry and impatient with their kids and they had to stay away from family and friends because of his mental condition.  Their marriage and his relationships with their children were negatively affected by his PTSD symptoms.  The Veteran's mother said he no longer spoke in full sentences and would just sit in a room and stare into space.  His mother said he could not hold a job longer than 3-4 months before his mind would snap and he would go off on people.  She reported that on four occasions at her home, he had punched holes in walls to keep from punching someone.

The Veteran was afforded another VA examination for PTSD in February 2017.  The VA examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner did not find that the Veteran had total occupational and social impairment.  The examiner found the Veteran to have the following symptoms on examination: anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work.  The examiner made the following behavioral observations of the Veteran: he was dressed and groomed appropriately; had normal mannerisms and speech; had an anxious and irritable mood with congruent affect; had linear thinking without delusional content; denied suicidal or homicidal ideations or intent; appeared fully oriented to person, place, and time; had no indications of cognitive/memory impairment; and had adequate judgment and insight. 

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, prior to February 13, 2017, the totality of the record does not establish that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran was assessed a GAF of 50 by Dr. S.K. in August 2011, and in his VA treatment records in May 2013, which suggest the Veteran was experiencing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  However, all other GAF scores assessed during the appeal period only indicated moderate or less than moderate symptoms (GAF of 55 in April 2008, 71 in May 2009, 55 at the October 2010 VA examination, 60 in November 2012, and 55 in April 2013).  The GAF score of 50 given in May 2013 VA treatment records was not accompanied by an explanation and the treatment report dated the same day did not support this GAF assessment.  It showed the Veteran was employed, working two jobs, and was given "good" or "normal" assessments for all mental status categories, including judgment, insight, speech, appearance, cognition, and memory.  The GAF score of 50 assessed in August 2011 was also not supported by the treatment records.  Dr. S.K. noted the Veteran had impaired relationships and impaired ability to succeed in school, but also opined that the Veteran was likely to succeed with his coursework and job search with adequate psychological support.  As such, even with the assessed GAF indicating serious symptoms, the examiner was of the opinion that the Veteran would be able to keep a job and work.  As such, the Board affords the GAF scores of 50 less weight than the contradictory accompanying treatment records which give more details of the Veteran's PTSD symptoms.  All other GAF scores which were greater than 50, along with the findings indicated in medical treatment records and lay statements submitted, do not support a finding that the Veteran's PTSD symptoms were severe before February 13, 2017.  Thus, it cannot be concluded that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to February 13, 2017.

In addition, for no distinct period does the record establish that the Veteran's PTSD resulted in total occupational impairment and total social impairment.  The Veteran has remained married throughout the appeal and has maintained relationships, albeit strained, with his children, with his wife, and with other family members, including his mother.  Thus, it cannot be concluded that the Veteran is totally socially impaired.  

Accordingly, the Veteran is not entitled to a rating in excess of 50 percent prior to February 13, 2017, and in excess of 70 percent after February 13, 2017, for his PTSD.





ORDER

Service connection for diabetes is denied.

A rating in excess of 70 percent, to include a rating in excess of 50 percent prior to February 13, 2017, for PTSD is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


